     Case 4:17-cr-00293-BSM Document 2047 Filed 05/10/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA )
                         )
V.                       )                 No. 4:17CR00293 BSM
                         )
RALPH ROSS               )

     MOTION FOR ORDER COMPELLING VAN BUREN COUNTY
        DETENTION FACILITY TO PERMIT REASONABLE
                    ATTORNEY VISITS

     Comes now, Ralph Ross, by and through counsel, and for his motion, states:

1.   Ralph Ross changed his plea to guilty of misprision of a felony.

2.   The United States Marshals Service (USMS) is currently housing Ross in the

     Van Buren County Detention Facility.

3.   On May 7, 2021, undersigned counsel attempted to visit Ross to review a

     number of items necessary for his defense.

4.   The Van Buren Sheriff Office denied undersigned counsel the visit and stated

     that an attorney visit would only occur under the following circumstances:

     • An appointment was available;

     • An appointment was made in advance;

     • Appointments are available for limited times on Tuesday and Thursday

        only;

     • The maximum any meeting could last is one-hour.


                                       1
      Case 4:17-cr-00293-BSM Document 2047 Filed 05/10/21 Page 2 of 4




5.    These restrictions are unconstitutional restrictions on First, Fifth, Sixth, and

      Fourteenth Amendments.

6.    The restriction of an hour to meet on a particular day of the week (if an

      appointment is available) is going to significantly delay the resolution of this

      case.

7.    Undersigned counsel’s schedule is not open to visit every Tuesday and

      Thursday for one-hour, assuming that an appointment is available.

8.    Thus, the resolution of Ross’s case, which has been fast-tracked due in part to

      his three-year maximum sentence, is going to be delayed. Ross will be

      prejudiced.

9.    The Van Buren County Sheriff Office offered no reason for the unreasonable

      restriction.

10.   It is unlikely in response to COVID-19 since not a single observable member

      of law enforcement had a mask on even when approaching undersigned

      counsel. It also unlikely that COVID-19 is impotent on Tuesdays and

      Thursdays.

11.   If the Van Buren County Sheriff Office is understaffed and cannot provide

      access to the courts for its incarcerated persons, then it should not house

      federal inmates (or any for that matter).




                                          2
      Case 4:17-cr-00293-BSM Document 2047 Filed 05/10/21 Page 3 of 4




12.   According to A.C.A. § 16-85-101(a), “While confined and awaiting trial in

      any prison or jail in this state, no prisoner shall be denied the right to: (1)

      Consult an attorney of the prisoner's own choosing.” Subsection “b” notes that

      failure to comply is a misdemeanor offense.

13.   Ross’s Fifth, Sixth, and Fourteenth Amendment rights are violated by the

      unreasonable restrictions on his attorney access to consult on his case to

      resolve his issues in a timely manner.

      The Fifth Amendment enjoins that no person be deprived of life, liberty or
      property without due process of law. Such due process includes the right of
      one accused of crime to have the effective and substantial aid of counsel.
      Neufield v. United States, 1941, 73 App.D.C. 174, 182, 118 F.2d 375, 383.
      Moreover, the Sixth Amendment provides that 'In all criminal prosecutions,
      the accused shall enjoy the right * * * to have the Assistance of Counsel for
      his defence.'
      It is well established that an accused does not enjoy the effective aid of counsel
      if he is denied the right of private consultation with him.

      Coplon v. United States, 191 F.2d 749, 757 (D.C. 1951).

14.   The Arkansas Department of Corrections has published standards requiring

      access to counsel. See Criminal Detention Facility Standards SECTION 6-

      1002. WRITTEN INMATE RIGHTS “Published inmate rights shall include

      the following: A. All inmates of a Criminal Detention Facility shall have

      reasonable access to the courts through counsel whether appointed or retained,

      and in the event counsel has not been retained or appointed, the inmate should

      have reasonable access to law library materials. B. All inmates have a right to


                                          3
       Case 4:17-cr-00293-BSM Document 2047 Filed 05/10/21 Page 4 of 4




      have access to their attorney. Legal consultation(s) shall be permitted in

      private, shall be unmonitored, and occur at the place of detention on a

      reasonable basis.”)

      https://www.sos.arkansas.gov/uploads/rulesRegs/Arkansas%20Register/201

      4/dec2014/006.26.14-001.pdf

15.   Ross respectfully requests, at a minimum, that the Van Buren County Sheriff

      Office be required to permit attorney visits during reasonable working hours

      (Monday-Friday 9am-5pm) with a maximum visit length of three hours.

WHEREFORE, Ralph Ross respectfully requests this Court provide him reasonable

access to his counsel in accordance with the law.

                                      Respectfully submitted,

                                      Lee D. Short
                                      SHORT LAW FIRM
                                      425 W. Broadway, Ste. A
                                      North Little Rock, AR 72114
                                      LeeDShort@gmail.com
                                      Bar # 2010-136
                                      (501) 766-2207




                                         4
